987 A.2d 1029 (2010)
294 Conn. 932
John A. McCOOK
v.
WHITEBIRCH CONSTRUCTION, LLC, et al.
Whitebirch Construction, LLC
v.
John A. McCook et al.
Lenihan Lumber Company
v.
John A. McCook et al.
Supreme Court of Connecticut.
Decided January 28, 2010.
Frank P. Cannatelli, in support of the petition.
Richard J. Pascal and Laura B. Seder, Norwich, in opposition.
The petition by John A. McCook for certification for appeal from the Appellate Court, 117 Conn.App. 320, 978 A.2d 1150 (2009), is denied.
McLACHLAN, J., did not participate in the consideration of or decision on this petition.